Case 20-65889-pmb       Doc 38   Filed 02/17/21 Entered 02/17/21 11:04:03      Desc Main
                                 Document Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: February 17, 2021
                                                ________________________________
                                                            Paul Baisier
                                                    U.S. Bankruptcy Court Judge

  _______________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:                            :             CHAPTER 7
                                  :
ANGELA M. MORGAN,                 :              CASE NO. 20-65889-PMB
                                  :
     DEBTOR.                      :
__________________________________:
                                  :
NANCY J. GARGULA,                 :
UNITED STATES TRUSTEE,            :
      MOVANT.                     :
                                  :
v.                                :             CONTESTED MATTER
                                  :
KEVIN DONNELL PARKER,             :
     RESPONDENT.                  :

                ORDER DISALLOWING FEE AND IMPOSING FINES
                 AGAINST BANKRUPTCY PETITION PREPARER

         On December 31, 2020, the United States Trustee filed a Motion for Disallowance
of Fee and Imposition of Monetary Sanctions for Violations of 11 U.S.C. § 110 [Dkt. No.
Case 20-65889-pmb       Doc 38   Filed 02/17/21 Entered 02/17/21 11:04:03           Desc Main
                                 Document Page 2 of 4



35] (the “Motion”). The Motion came on for hearing, after proper notice, on February 8,
2021. Thomas W. Dworschak appeared on behalf of the United States Trustee, and Robert
Kent appeared on behalf of the Angela R. Morgan (“Debtor”). Respondent Kevin Darnell
Parker (“Respondent”) did not appear, failing to answer at the call of the calendar, and
failing to respond to the Court’s other requests for an appearance during the course of the
hearing.
       Pursuant to Federal Rules of Bankruptcy Procedure 7052 and 9014, at the
conclusion of the hearing, the Court announced findings of fact and conclusions of law.
Those findings and conclusions are incorporated into this Order. Upon review of the record
and consideration of the comments of counsel, it is hereby:
       ORDERED that the Motion is granted. The Court finds that Respondent acted as a
non-attorney bankruptcy petition preparer by preparing for compensation four documents
for filing in this case: Voluntary Petition for Individuals Filing for Bankruptcy [Dkt. No.
1]; Application to Have the Chapter 7 Filing Fee Waived [Dkt. No. 4]; Statement of
Financial Affairs for Individuals Filing for Bankruptcy, Schedules A through J, Statement
of Intention for Individuals Filing Under Chapter 7, Summary of Your Assets and
Liabilities and Certain Statistical Information, Declaration About an Individual Debtor’s
Signature, and Chapter 7 Statement of Your Current Monthly Income [Dkt. No. 10]; and
Statement Regarding Payment Advices (11 U.S.C. §521(a)(1)) [Dkt. No. 11] (collectively,
the “Documents”). The Court further finds that Respondent violated 11 U.S.C. § 110(b)(1)
by not including his name, address, and signature on the Documents; that Respondent
violated 11 U.S.C. § 110(c) by not including his social security number on the Documents;
that Respondent violated 11 U.S.C. § 110(h)(2) by not filing a disclosure of his
compensation together with Debtor’s petition; and that Respondent engaged in deceptive
and fraudulent conduct. Accordingly, it is hereby
       ORDERED that, pursuant to 11 U.S.C. § 110(l)(1), Respondent is fined $500 for
each violation of 11 U.S.C. § 110(b)(1), for a total of $2,000; and it is further
       ORDERED that, pursuant to 11 U.S.C. § 110(l)(1), Respondent is fined $500 for
each violation of 11 U.S.C. § 110(c), for a total of $2,000; and it is further

                                              2
Case 20-65889-pmb       Doc 38   Filed 02/17/21 Entered 02/17/21 11:04:03           Desc Main
                                 Document Page 3 of 4



       ORDERED that, pursuant to 11 U.S.C. § 110(l)(1), Respondent is fined $500 for
violation of 11 U.S.C. § 110(h)(2); and it is further
       ORDERED that, because Respondent prepared documents in a manner that failed
to his identity, the Court triples the amount of fines assessed against him pursuant to
pursuant to 11 U.S.C. § 110(l)(2), for a total fine of $13,500; and it is further
       ORDERED that Respondent shall pay the $13,500 fine to the United States
Trustee (362 Richard Russell Federal Building & U.S. Courthouse, 75 Ted Turner Drive,
SW, Atlanta GA 30303) and shall certify completion of the payment on or before May
17, 2021, by filing a report with the Court in the above-captioned case indicating the date,
amount, manner of delivery, and method of payment; and it is further
       ORDERED that, pursuant to 11 U.S.C. § 110(h)(3)(B), because Respondent failed
to comply with 11 U.S.C. § 110, all fees he charged Debtor are disallowed and Respondent
shall disgorge $1,500 to Debtor and certify completion of the payment on or before March
22, 2021, by filing a report with the Court in the above-captioned case indicating the date,
amount, manner of delivery, and method of payment; and
       NOTICE IS GIVEN that, pursuant to 11 U.S.C. § 110(j)(2)(B), failure to comply
with this Order may result in permanent injunction from acting as a bankruptcy petition
preparer in cases filed in the United States Bankruptcy Court, Northern District of Georgia.
                                      END OF DOCUMENT

Order prepared by:

/s/ Jeneane Treace
R. Jeneane Treace
Georgia Bar No. 716620
Office of the United States Trustee
Suite 362, Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
(404) 331-4437
jeneane.treace@usdoj.gov



                                              3
Case 20-65889-pmb     Doc 38   Filed 02/17/21 Entered 02/17/21 11:04:03   Desc Main
                               Document Page 4 of 4



                                 DISTRIBUTION LIST


Office of the United States Trustee
Suite 362, Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303

Howard Jay Kent
The Kent Law Firm
Suite 600, 3355 Lenox Road, NE
Atlanta, GA 30326

Angela Morgan
51 Church Road
Stockbridge, GA 30281

Kevin Parker
3455 Ellington Way
Atlanta, Georgia 30349

Kevin Donell Parker
P.O. Box 4355
Atlanta, GA 30349

Kevin Donell Parker
79 Potomac Ave, SE Unit 619
Washington, D.C. 20003




                                         4
